EXHIBIT A
                      IN THE    TED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISIO

 ED BUTOWSKY,                                   §
                                                §
        P1ain.tiff,                             §
                                                §
                                                §           CML ACTION NO.
                                                §
 DAVID FOLKENFLI~ ET AL.,                       §           4: 18-CV-00442-ALM
                                                §
                                                §
                                                §
                                                §
                                                §


       DECLARATIO OF LAURA LEE PRATHER IN SUPPORT OF DEFENDA TS'
                SUR-REPLY TO PLAINTIFF'S MOTION FOR
              LEA VE TO FILE THIRD AMENDED COMPLAINT


1, Laura Lee Prather, hereby declar pursuant to 28 U. .C.    1746:

       l.      My name is Laura Lee Prather. I am over th age of twen -on (21) y ars and am

fully competent to make this declaration. The facts stated in this declaration are withln my

p rsonal knowledge and are true and correct.

       2.      I am a partner at the law firm of Haynes and Boone LLP and lead counsel for

Defendants in the above-captioned lawsuit.

       3.      Attached to this Declaration as Exhibit A-1 is a true and correct copy of a post

written by Ty Cle enger on the blog LawFlog entitled Why won't eth Rich's brother authorize

Wikileaks to tell what it kno s?" dated June 11, 2018.

       4.      Attach .cl to this D claration as Exhibit A-2 is a true and corr t copy of email

corr sponden    from Ty Cl venger to Bill Binney Kirk Wiebe and Ed Butowsk:y ( 'Butowsky")

dated June 27 2019. This exchang was excerpted from a document produced by William Binney


                                                                                       Pagel
in response to Defendants' subpoena and subsequently produced to Plaintiff bearing Bates number

BINNEY-00009.

       5.      Attached to this Declaration as Exhibit A-3 is a true and correct copy of email

correspondence from Butowsky to Rod Wheeler ("Wheeler") dated May 16, 2017. This document

was produced by Wheeler in Rich v. Butowsky Case No. 1: 18-cv-00681 -RJL (D.D.C) (the "Aaron

Rich Case") and subsequently produced to Defendants by counsel for Aaron Rich bearing Bates

number range WHEELER0000348-49.

       6.      Attached to this Declaration as Exhibit A-4 is a true and correct copy of Docket

Entry Number 54-1, Defendant Ed Butowsky' s Motion to Dismiss in Joel & Mary Rich v. Fox

News, et al., Civil Action No. 1:18-cv-2223 pending in the U.S. District Court, Southern District

ofNew York.

       7.     Attached to this Declaration as Exhibit A-5 is a true and correct copy of



                                  This document was produced by Butowsky in the Aaron Rich

Case and subsequently produced to Defendants by counsel for Aaron Rich bearing Bates number

range BUTOWSKY 0000473-476.

       8.     Attached to this Declaration as Exhibit A-6 is a true and correct copy of



This document was produced by Butowsky in the Aaron Rich Case and subsequently produced to

Defendants by counsel for Aaron Rich bearing Bates number range BUTOWSKY 0000978-80.

       9.     Attached to this Declaration as Exhibit A-7 is a true and correct copy of

                                                                           . This document was




DECLARATION OF LAURA LEE PRATHER IN SUPPORT OF DEFENDANTS' RESPONSE                      Page 2
TO PLAINTIFF'S MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
produced by Butowsky in the Aaron Rich Case and subsequently produced to Defendants by

counsel for Aaron Rich bearing Bates number range BUTOWSKY 0000456-57.

       10.    Attached to this Declaration as Exhibit A-8 is an excerpt of

                                                                 . This document was produced

by Wheeler and bears Bates number WHEELER-00000903.

       11.    Attached to this Declaration as Exhibit A-9 is a true and correct copy of

                                                                . This document was produced

by Butowsky in the Aaron Rich Case and subsequently produced to Defendants by counsel for

Aaron Rich bearing Bates number BUTOWSKY 0000574.

       12.    Attached to this Declaration as Exhibit A-10 is a true and correct copy of

                                                                           This document was

produced by Butowsky in the Aaron Rich Case and subsequently produced to Defendants by

counsel for Aaron Rich bearing Bates number BUTOWSKY 0000910.

       13.    Attached to this Declaration as Exhibit A-11 is a true and correct copy of email

correspondence from Butowsky to Malia Zimmerman ("Zimmerman"), Wheeler, and Adam

Housley dated March 29, 2017. This document was produced by Butowsky in the Aaron Rich

Case and subsequently produced to Defendants by counsel for Aaron Rich bearing Bates number

WHEELER 0000177.

       14.    Attached to this Declaration as Exhibit A-12 are true and correct copies of

                                                                 These communications were

produced by Wheeler in response to Defendants' subpoena and bear Bates numbers WHEELER

00000039, 47-49, 98-100, 159-61, and 182.




DECLARATION OF LAURA LEE PRATHER IN SUPPORT OF DEFENDANTS' RESPO SE                    Page3
TO PLAINTIFF'S MOTTON FOR LEAVE TO FTLE THJRD AMENDED COMPLAINT
       15.    Attached to this Declaration as Exhibit A-13 is a true and correct copy of

                                                                  This document was produced

by Butowsky in the Aaron Rich Case and subsequently produced to Defendants by counsel for

Aaron Rich bearing Bates number BUTOWSKY 0000068.

       16.    Attached to this Declaration as Exhibit A-14 is a true and correct copy of



                                                                                           This

document was produced by Butowsky in the Aaron Rich Case and subsequently produced to

Defendants by counsel for Aaron Rich bearing Bates number range BUTOWSKY 0000442-43.

       17.    Attached to this Declaration as Exhibit A-15 is a true and correct copy of



                  . This document was produced by Wheeler and bears Bates number range

WHEELER 00000877-80.

       18.    Attached to this Declaration as Exhibit A-16 is a true and correct copy of a text

message exchange between Butowsky, Wheeler, and Kash Patel (aka Dee 0.) dated April 27, 2017

through May 4, 2017. This document was produced by Wheeler in the Aaron Rich Case and

subsequently produced to Defendants by counsel for Aaron Rich bearing Bates number range

WHEELER 00000940-41.

       19.    Attached to this Declaration as Exhibit A-17 is a true and correct copy of



                                                                                This document

was produced by Butowsky in the Aaron Rich Case and subsequently produced to Defendants by

counsel for Aaron Rich bearing Bates number range BUTOWSKY 0000061-62.



DECLARATION OF LAURA LEE PRATHER IN SUPPORT OF DEFENDANTS' RESPONSE                    Page 4
TO PLAINTIFF'S MOTION FOR LEA VE TO FILE THIRD AMENDED COMPLAINT
      20.    Attached to this Declaration as Exhibit A-18 is a true and correct copy of



                                           This document was produced by Butowsky in the

Aaron Rich Case and subsequently produced to Defendants by counsel for Aaron Rich bearing

Bates number BUTOWSKY 0000066.

      21.    Attached to this Declaration as Exhibit A-19 is a true and correct copy of

                                                                                          This

document was produced by Butowsky in the Aaron Rich Case and subsequently produced to

Defendants by counsel for Aaron Rich bearing Bates number BUTOWSKY 0000296.

       22.   Attached to this Declaration as Exhibit A-20 is a true and correct copy of



                                                                         This document was

produced by Butowsky in the Aaron Rich Case and subsequently produced to Defendants by

counsel for Aaron Rich bearing Bates number BUTOWSKY 0000992.

       23.   Attached to this Declaration as Exhibit A-21 is a true and correct copy of



                                                                      . This document was

produced by Butowsky in the Aaron Rich Case and subsequently produced to Defendants by

counsel for Aaron Rich bearing Bates number BUTOWSKY 0000871.

       24.   Attached to this Declaration as Exhibit A-22 is a true and correct copy of



                                                           . This document was produced by




DECLARATlON OF LAURA LEE PRATHER IN SUPPORT OF DEFENDANTS' RESPONSE                  Pages
TO PLAINTIFF'S MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
Butowsky in the Aaron Rich Case and subsequently produced to Defendants by counsel for Aaron

Rich bearing Bates number BUTOWSKY 0000869.

       25.     Attached to this Declaration as Exhibit A-23 is a true and correct copy of



                                                                                             This

document was produced by Butowsky in the Aaron Rich Case and subsequently produced to

Defendants by counsel for Aaron Rich bearing Bates number range BUTOWSKY 0000340-43.

       26.     Attached to this Declaration as Exhibit A-24 is a true and correct copy of




                                                                This document was produced by

Butowsky in the Aaron Rich Case and subsequently produced to Defendants by counsel for Aaron

Rich bearing Bates number BUTOWSKY 00001180.

       27.     Attached to this Declaration as Exhibit A-25 is a true and correct copy of email

correspondence from Butowsky to Fox News executives, producers and on-air talent claiming to

"actually [be] the one who's been putting [the Seth Rich story] together" dated May 15, 2017. This

document was produced by Wheeler in response to Defendants' subpoena and bears Bates number

range WHEELER00000493-99.

       28.     Attached to this Declaration as Exhibit A-26 is a true and correct copy of




                      This document was produced by Butowsky in the Aaron Rich Case and




DECLARATION OF LAURA LEE PRATHER IN SUPPORT OF DEFENDANTS' RESPONSE                       Page6
TO PLAINTIFF'S MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
subsequently produced to Defendants by counsel for Aaron Rich bearing Bates number range

BUTOWSKY 00000953-58.

       29.     Attached to this Declaration as Exhibit A-27 is a true and correct copy of




This document was produced by Butowsky in the Aaron Rich Case and subsequently produced to

Defendants by counsel for Aaron Rich bearing Bates number range BUTOWSKY 000001044-45.

       30.     Attached to this Declaration as Exhibit A-28 is a true and correct copy of the

Declaration of Edward Butowsky, Docket Entry 32-1 in the action Clevenger v. US. Dep 't of

Justice, et al., Case No. 1:18-cv-1568-LB (E.D.N.Y. Sept. 17, 2019).

       31.     Attached to this Declaration as Exhibit A-29 is a true and correct copy of




This document was produced by Butowsky in the Aaron Rich Case and subsequently produced to

Defendants by counsel for Aaron Rich bearing Bates number range BUTOWSKY 000001089-94.

       32.     Attached to this Declaration as Exhibit A-30 is a true and correct copy of email

correspondence between Wheeler and Butowsky dated May 20, 2017 in which Wheeler states: "I

just noticed 'my response' posted on your Face book page ... I never approved of this 'response."'

This document was produced by Wheeler in the Aaron Rich Case and subsequently produced to

Defendants by counsel for Aaron Rich bearing Bates number range WHEELER0000419-20.

       33.     Attached to this Declaration as Exhibit A-31 is a true and correct copy of



                                                                                             This



DECLARATION OF LAURA LEE PRATHER IN SUPPORT OF DEFENDANTS' RESPONSE                       Page 7
TO PLAINTJFF'S MOTION FOR LEAVE TO FILE TIDRD AMENDED COMPLAINT
document was produced by Butowsky in the Aaron Rich Case and subsequently produced to

Defendants by counsel for Aaron Rich bearing Bates number range BUTOWSKY 0001132-33.

       34.   Attached to this Declaration as Exhibit A-32 is a true and correct copy of



                                                                        This document was

produced by Butowsky in the Aaron Rich Case and subsequently produced to Defendants by

counsel for Aaron Rich bearing Bates number range BUTOWSKY 0000370-71.

      35.    Attached to this Declaration as Exhibit A-33 is a true and correct copy of




                                                                              This document

was produced by Butowsky in the Aaron Rich Case and subsequently produced to Defendants by

counsel for Aaron Rich bearing Bates number range BUTOWSKY 0001036-38.

      36.    Attached to this Declaration as Exhibit A-34 is a true and correct copy of




                      This document was produced by Butowsky in the Aaron Rich Case and

subsequently produced to Defendants by counsel for Aaron Rich bearing Bates number

BUTOWSKY 0000835.

      37.    Attached to this Declaration as Exhibit A-35 is a true and correct copy of



                                                                                          This




DECLARATION OF LAURA LEE PRATHER IN SUPPORT OF DEFENDANTS' RESPONSE                  Page 8
TO PLAINTIFF'S MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
document was produced by Butowsky in the Aaron Rich Case and subsequently produced to

Defendants by counsel for Aaron Rich bearing Bates number BUTOWSKY 000001413.



I declare under penalty of perjury that the foregoing is true and correct. Executed on the 23rd day

of March, 2020, in Austin, Texas.


                                                     LAURA LEE PRATHER




DECLARATION OF LAURA LEE PRATHER IN SUPPORT OF DEFENDANTS' RESPONSE                        Page 9
TO PLAINTIFF'S MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
EXHIBIT A-1
                                          LawFlog
                                Because some people just need a good ogging




                                                  Contact




Why won’t Seth Rich’s brother
authorize Wikileaks to tell what it
knows?
June 11, 2018 by Ty Clevenger



It’s time to call somebody’s bluff.

On May 30, 2018, I asked lawyers representing
Aaron Rich to authorize Wikileaks, Julian Assange,
and Kim Dotcom to reveal what they know about
payments to Mr. Rich or his brother, murdered
Democratic National Committee employee Seth Rich.
Those lawyers have been stonewalling ever since.

As you may recall, Mr. Rich sued my client, Ed
Butowsky, as well as The Washington Times,
America First Media, and Matt Couch, in D.C. federal
court on March 26, 2018, claiming they defamed him
with allegations that he and his brother orchestrated
leaks from the DNC to Wikileaks in exchange for cash.

It seemed obvious to me that the fastest way to resolve the dispute was to authorize the people
in the best position to know to tell what they know, hence my request that Mr. Rich authorize
Wikileaks, et al. to speak freely. Apparently that idea struck a nerve.

On Friday evening, The Gateway Pundit, LawAndCrime.com, and Worldnetdaily broke the
news that Mr. Rich’s lawyers had subpoenaed the Twitter records – including direct messages
– of a number of right-leaning publications and authors. To the gullible masses, it might seem
like Mr. Rich’s attorneys are aggressively trying to find the truth. In reality, it is the exact
opposite: Mr. Rich’s attorneys are trying to intimidate anyone who asks inconvenient questions.


Like me, for example. My personal Twitter account was one of those covered by the subpoena.
In other words, Mr. Rich’s lawyers tried to get the private communications of their opposing
counsel by serving a subpoena on Twitter.

SMOKE AND MIRRORS


Mr. Rich’s primary attorneys are partner Michael J. Gottlieb and associate Meryl Governski of
Boies Schiller Flexner, LLP, a left-wing law firm headquartered in Washington, D.C. Mr. Gottlieb
served as associate counsel to President Obama, and Ms.
Gottlieb is a former public relations flack for CNN. Here’s the
message that I first sent to Ms. Governski on May 30, 2018
at 3:14 p.m.:

    I’ve attached a preservation letter that I sent to eBay
    and PayPal, and I have also attached a proposed
    waiver for your client. Julian Assange / Wikileaks likely
    will not cooperate unless your client consents to the
    release of information. Please let me know if he is
    willing to consent. Thanks.


Ms. Governski responded at 4:27 p.m.:

    We believe the appropriate mechanism for obtaining information from third parties is to
    serve subpoenas to those third parties as contemplated under the Federal Rules of Civil
    Procedure. Those rules do not require any advance waiver from any party in order to serve
    or enforce such a subpoena. If any third party has a request to make of our client as a
    result of a subpoena, we will address those requests directly with those third parties rather
    than through opposing counsel.

At 8:12 p.m. I replied as follows:

    Yes, but as a practical matter, Julian Assange, Kim Dotcom, and Wikileaks are beyond
    U.S. jurisdiction. Furthermore, Assange and Wikileaks have shown that they will not be
    coerced into revealing the identity of their sources. It is for that reason that I am asking
    your client to voluntarily waive any objections to the release of such information. If you are
    saying your client is unwilling to do that, I think the media (and the public) will find that very
    interesting.


Ms. Governski did not respond, so I sent a letter via fax and email at 7:51 a.m. on June 1, 2018
to her, Mr. Gottlieb, and a third lawyer at the firm, Randall Jackson:
    I write concerning your client’s pleadings in the case identified above. According to Fed. R.
    Civ. P. 11(b), an attorney’s signature on the pleadings is certification that he or she has
    performed “an inquiry reasonable under the circumstances” to determine the accuracy and
    propriety of those pleadings.


    As you know, Ms. Governski and I have exchanged emails about whether your client,
    Aaron Rich, is willing to voluntarily authorize Wikileaks, Julian Assange, and/or Kim
    Dotcom to discuss any relationship that they may have had with Mr. Rich or his brother,
    Seth Rich. Thus far, it appears that your client is unwilling to authorize such disclosures.

    This is very telling. On the one hand, Mr. Rich boldly denies that he and/or his brother
    leaked DNC emails to Wikileaks. On the other, he refuses to authorize disclosures from
    the witnesses who are in the best position to know who leaked those emails. That begs a
    question: if your client has nothing to hide, why is he hiding it?

    Under Rule 11(b), you have a duty to answer that question. Furthermore, you should ask
    your client some pointed questions about what funds may have been transferred to him or
    his brother through eBay accounts. And you should remind him that every trip to a safe
    deposit box is recorded on video and preserved.

    If the evidence leads where we expect it to lead, my client will aggressively seek sanctions
    against Mr. Rich and everyone else responsible for bringing meritless claims. Thank you
    for your attention to this matter.

At 3:20 p.m. that afternoon, I received an email notifying me that Mr. Rich’s attorneys were
serving a subpoena for Twitter records, including my Twitter records. As of that date, they knew
that I was representing Mr. Butowsky because I had previously filed a motion to appear on his
behalf pro hac vice (and without any objection from Mr. Rich or his attorneys). At 9:32 a.m. the
following morning – a Saturday morning – Mr. Gottlieb personally emailed me a five-page rant,
apparently hoping to scare me off (hint: it didn’t work).

Mr. Gottlieb defended himself and his colleagues against my purported suggestion that they
had “engaged in fraud upon the court,” further claiming that he would be issuing subpoenas to
Wikileaks, Mr. Assange, and Mr. Dotcom. He also indicated that I would be violating the rules of
the legal profession if I publicly disclosed the fact that Mr. Rich was unwilling to authorize
Wikileaks, et al. to release information. On June 5, 2018, I responded by letter noting that I had
never “suggested” that Mr. Gottlieb or his colleagues were involved in a fraud upon the court:

    At most, I assumed that you might not be aware of certain background information, and all
    of my correspondence reflects that. Your overreaction to my letter might lead reasonable
    people to wonder if you have a guilty conscience…

    We both know that it will be nigh impossible to serve a subpoena on Wikileaks or Mr.
    Assange, who was granted asylum in the Ecuadorian embassy in London. I would hope
                                             that Wikileaks would construe any such
                                             subpoena as an implied waiver of confidentiality
                                             with respect to your client, but it would be far
                                             simpler and more straightforward to authorize
                                             Wikileaks to release that information directly.


                                             With regard to Seth Rich, I am well aware that a
                                             dead person cannot assert defamation claims.
                                             His estate, on the other hand, might, have
                                             standing to enforce any confidentiality
                                             agreements that he made with Wikileaks, and
                                             therein lies my concern. Your client is the legal
                                             representative of Seth’s estate, which is why I
                                             have asked him to waive any such confidentiality
    agreements. Relatedly, I request that your client consent to unsealing the probate court
    records for his brother’s estate [Why would an executor ask the probate court to seal
    the entire record of a childless, unmarried 26-year-old decedent with minimal
    assets?]. At some point we will need to determine whether funds from Wikileaks were
    routed through that estate.

Mr. Gottlieb never responded to that letter. On June 7, 2018, I emailed Mr. Gottlieb asking
when he planned to issue the subpoenas for Wikileaks, Julian Assange, and Kim Dotcom. He
has not responded, and I doubt that he will respond.


Remember, we’re dealing with a former Obama White House lawyer and a former CNN flack,
both of whom appear to be well-versed in the dark art of spinning a story. Among the Twitter
accounts covered by the June 1, 2018 subpoena is the one belonging to Wikileaks, thus Mr.
Gottlieb and Ms. Governski tried to create the appearance that they want to release relevant
information about Wikileaks.

Don’t believe it for a minute. For starters, the June 1, 2018 subpoena is frivolous and
unenforceable. Shortly after the subpoena was made public, attorney Robert Barnes tweeted
out a 2008 federal case holding that civil subpoenas cannot be used to seize communications
from third-party servers. See In re Subpoena Duces Tecum to AOL, LLC, 550 F. Supp. 2d 606
(E.D. Va.). It’s not even a close question:


    The Stored Communications Act (“SCA”) unambiguously states that the contents of
    electronically stored communications shall not be disclosed to parties unless an
    enumerated exception applies. 18 U.S.C. § 2702. A civil subpoena is not an exception.
    See In re Facebook, Inc., 923 F.Supp.2d 1204, 1206 (N.D.Cal.2012) (“The case law
    confirms that civil subpoenas may not compel production of records from providers like
    Facebook.”); Viacom Intern. Inc. v. Youtube Inc., 253 F.R.D. 256, 264 (S.D.N.Y.2008)
    (“[SCA] § 2702 contains no exception for disclosure of [private videos and the data which
    reveal their contents] pursuant to civil discovery requests.”); In re Subpoena Duces Tecum
    to AOL, LLC, 550 F.Supp.2d 606, 611 (E.D.Va.2008) (“… the statutory language of the
    [SCA] does not include an exception for the disclosure of electronic communications
    pursuant to civil discovery subpoenas.”).


Finkle v. Howard Cty., Md., No. CIV. SAG-13-3236, 2014 WL 6835628, at *2 (D. Md. Dec. 2,
2014), aff’d sub nom. Finkle v. Howard Cty., 640 F. App’x 245 (4th Cir. 2016).

Furthermore, there are other (and much better) ways to communicate securely than by private
Twitter message, a fact that would have been known both to Wikileaks and to Seth Rich, who
was an IT professional. Aaron Rich probably knows already that neither he nor his brother sent
any messages to Wikileaks via Twitter, thus it is safe for his lawyers to pretend that they are
trying to reveal the truth about Wikileaks by serving an unenforceable subpoena for its private
messages. At the same time, Mr. Rich refuses to authorize Wikileaks itself to release
information transmitted by other methods, e.g., Protonmail or Signal. I guess they assumed
that a hayseed like me wouldn’t recognize the head fake.

By 1:45 p.m. on Sunday afternoon, I received a notice
from Joshua Riley, another partner at Boies Schiller, that
Mr. Rich was withdrawing his June 1, 2018 subpoena.
Frankly, I was a little disappointed, because I had almost
finished drafting a ferocious motion to quash the
subpoena and sanction the attorneys who issued it.

According to Mr. Riley, his firm intends to issue a revised
subpoena, so allow me to issue this unrevised warning to
the Boies Schiller firm: if you creeps pull another stupid
stunt like trying to subpoena my private messages, I’m
asking for sanctions. Your boy Robert Mueller may have
succeeded in seizing Michael Cohen’s records, but I am
not Michael Cohen, I have not done anything unethical or
illegal, and I doubt most judges would tolerate oily shysters who harass opposing counsel with
frivolous subpoenas.


WHAT IS AARON RICH’S CASE REALLY ABOUT?

I’m not the first to wonder how the Rich family is paying $1,000-per-hour law firms to carry out
their litigation campaign. According to my client, he agreed to pay for a private investigator in
2016 because the family said it could not afford to hire one. So where is all the money coming
from now?

The first possibility is that the firms took these cases on a contingency basis. As a general rule,
Republicans and conservatives don’t know how to play offense, either politically or legally, so
maybe Boies Schiller thought it could bully and intimidate the defendants into a quick
settlement. As it happens, one of the attorneys representing The Washington Times told me
last week that the company is already negotiating a settlement with Aaron Rich (I encouraged
the Times lawyer to stand firm
                          f    at least until we get to the evidence).


Another source told me that the Times’s tentative settlement amount is $100,000. For a firm
like Boies Schiller, that’s chump change and not worth the time, but it virtually guarantees that
the Times will no longer cover the Seth Rich story, just like Fox News no longer covers the
story. (It’s amazing what a frivolous lawsuit can accomplish).

Then there’s the lawsuit that Seth Rich’s parents filed against my client for defamation and
intentional infliction of emotional distress. Lawyers across the political spectrum consider that
lawsuit frivolous, so there’s virtually no chance that a law firm would have taken that case on a
contingency.


That leaves one other possibility: the Rich family’s litigation campaign is being bankrolled by a
third party or third parties. I believe that explanation is far more plausible, but it begs another
question: why would someone want to fund these lawsuits?

Perhaps because the Democratic establishment is trying to muddy the waters. After all, major
Democratic donors kept funding Christopher Steele’s “investigation” after it was publicly
exposed and discredited. And the Democratic National Committee sued President Trump for
purportedly colluding with Russia, even as the whole Russiagate story was unraveling and
even though the DNC knew the lawsuit would permit Republicans to examine the DNC’s
computer servers (i.e., the ones that the DNC would not allow even the FBI to examine).

We also know that Obama’s henchmen used the full force of the federal government to
caricaturize Carter Page as a Russian spy, and we recently learned (1) that the Obama
Administration targeted the Trump campaign as far back as 2015 and (2) British intelligence
assisted American intelligence in targeting the Trump campaign.

What does that have to do with Seth Rich? Last week a retired CIA officer shared a very
plausible theory with me. First, we can safely assume that American and British intelligence
were monitoring Julian Assange and Wikileaks. If Seth Rich was sending DNC records to
Wikileaks, the intelligence services probably would have figured that out.

So let’s say the Obama Administration learned that (1) leaked emails would soon be published,
and (2) they would be very damaging to Hillary Clinton, Debbie Wasserman-Schultz, and the
DNC. What to do? Blame the Russians. If the Obama Administration was willing to frame
Carter Page, then it would have no qualms about pointing fingers at Russia.

Remember, Seth Rich was a Bernie Sanders supporter. How bad would it look if a DNC
employee aired his party’s dirty laundry because he was appalled by the way that the DNC
rigged the primaries in favor of Hillary? No, it would be much more expedient for the Democrats
to muddy the waters by declaring themselves the victims of international espionage, particularly
if they could accuse their opponent of colluding with the foreign spies.
Finally, here’s another hypothetical to consider. Suppose I got a tip from London that Wikileaks
could discretely transfer cash to Seth Rich by arranging a dummy sale on eBay, e.g., paying
$50,000 to a sham merchant account for a non-existent product. Would that explain why Boies
Schiller wants my private communications? Because they want to figure out who my sources
are?


Good luck serving a subpoena on my email server in Switzerland.

DON’T BE A KOOK

Some of my friends have warned me to stay away from the Seth Rich case because it’s too
fringe, and because it will damage my credibility. I think that’s exactly what Michael Gottlieb
and his ilk are trying to achieve, namely to gaslight anyone who questions the official narrative.
Remember, I didn’t start blogging about Seth Rich until the FBI and the Justice Department
stonewalled my requests for information (BTW, a hearing on my FOIA lawsuit is scheduled for
June 20, 2018 in Brooklyn).

And it’s not just right-wingers who are asking questions. One of the Twitter accounts
subpoenaed by Boies Schiller belongs to Jared Beck, an attorney who, like me, has been
involved in litigation related to Seth Rich. Jared was an ardent Bernie Sanders supporter and
he is a harsh critic of President Trump, proving that you don’t have to be a Trump supporter to
question the official narrative, and you don’t have to be a Republican to fear the deep state.



 Uncategorized
 Sgt. Tallywacker rides again — hide the women and children!
 Maryland high court whitewashes criminal misconduct of Hillary Clinton lawyers
 5 Comments                                                               Sort by Oldest




  Add a comment...


         Brenda Sinclair
         WHO MURDERED SETH RICH? you would think seths family would want this
         question answered, clearly they already know but DNC IS BANK ROLLING THEM
         TO BE QUITE
         Like · Reply ·      5 · 1y

         Brenda Sinclair
         "WE THE PEOPLE' HAVE THE POWER OF OUR VOICES AND OUR VOTES TO
         VOTE OUT COME NOV 2018,THE ENTIRE LYING CORRUPT, TREASONOUS,
         DEMOCRAT PARTY, VOTE TO MAKE AMERICA GREAT AGAIN AND TO END ALL
         CORRUPTION IN WASHINGTON GOVERNMENT END THE WASHINGTON
         PEDOPHILIA"
         Like · Reply ·      3 · 1y

         Dean Lyall
         BS
         Like · Reply · 1y

         Rosa-Shoshana Mintz-Urquhart
         All very compelling and creditable. I was a marching, rallying supporter at The
         Freedom for Julian Assange Rally last Tues June 19,2018 held in front of The British
         Embassy in Wash, DC from 4:30pm - 6:30pm est
         Like · Reply · 1y

         Maria Concilio
         Seymour Hersh also beleives that Seth Rich was giving Julian Assange information
         regarding the DNC and the voting irregularities. Seth Rich and don't forget Shawn
         Lucas both died because they challenged the DNC.
         Like · Reply ·      1 · 1y

   Facebook Comments Plugin




     Ty Clevenger says:
June 11, 2018 at 2:48 am
06/11/2018
Get LawFlog posts via Email

Enter your email address to subscribe to this blog and receive notifications of new posts by email.


  Email Address



  Subscribe




About this blog

LawFlog is the blog of Ty Clevenger, a Texas attorney who lives in Brooklyn. Posts are irregular at
best (and Dulcolax doesn’t seem to help). You can reach Ty at tyclevenger at gmail dot com, you
can follow Lawflog on Facebook or Twitter (@Ty_Clevenger), or you can leave a voice message at
979-985-5289.




Archives

January 2020
October 2019
July 2019
March 2019
February 2019
January 2019
December 2018
November 2018
October 2018
September 2018
August 2018
July 2018
June 2018
May 2018
March 2018
February 2018
January 2018
November 2017
October 2017
September 2017
August 2017
July 2017
June 2017
April 2017
March 2017
February 2017
January 2017
December 2016
November 2016
October 2016
September 2016
August 2016
July 2016
June 2016
May 2016
April 2016
March 2016
February 2016
January 2016
October 2015
September 2015
August 2015
July 2015
June 2015
May 2015
April 2015
March 2015
February 2015
January 2015
October 2014
September 2014
August 2014
July 2014
December 2013
November 2012
October 2012
September 2012
August 2012
July 2012




  Search …




                 Copyright © 2020 · GeneratePress · WordPress · Log in
EXHIBIT A-2
EXHIBIT A-3
EXHIBIT A-4
Case 1:18-cv-02223-GBD Document 54-1 Filed 05/22/18 Page 1 of 3




                         EXHIBIT 1
     Case 1:18-cv-02223-GBD Document 54-1 Filed 05/22/18 Page 2 of 3
                Capitol Investigations/ Rod Wheeler Representative Agreement
                                    6710 Oxon Hill Rd. Suite 210
                                    National Harbor, MD 20745
                                         Ph. 202.805.8001
                                       ' www.4capitol.com



Client: Joel Rich, Mary Rich, Aaron Rich
Case: Murder of Seth Rich
MPO CCN#16-113-797

Joel Rich, Mary Rich, and Aaron Rich hereinafter referred to as "Client" do hereby agree to
retain the services of Capitol Investigations/Rod Wheeler Private Investigation Consultants,
which maintains its offices at 6710 Oxon Hill Rd., Suite 210, National Harbor, MD. 20745, for
consultation and information gathering on behalf of the immediate family of Seth Rich on the
following matter:
    • Interview and investigate with regards to the official police investigation surrounding
        the death of Seth Rich. The representation shall not include media representation,
        unless otherwise permitted by the Client in writing.
    • Granted rights and privileges as that of immediate fam ily members of Seth Rich, with
        discussions with investigating agencies, i.e. Metropolitan Police Department and the FBI.

Capitol Investigations agrees to use its best efforts to investigate the matters set forth and
perform the services for which it ls being retained . Capitol Investigations makes no express
warranties, assurances or guarantees with regards to the work that they will complete.
Furthermore, the compensation payable to Capit ol Investigations by the third party pursuant t o
this agreement are not in any way contingent upon or related to the results of the services
performed or the information and details which are developed during the course of the
investigation .

Capitol Investigations will not reta in any addit ional clients in relation to the murder of Seth
Rich. Capital Investigations will not perform additional services (outside the scope of this
agreement) that are related to the murder of Seth Rich.

This agreement shall be terminated immediately upon either party giving written notice to the
other party.

Client further agrees to defend, indemnify and hold Capitol Investigations and/ or its agents and
employees harmless from any and all action, courses of action, claims, damages and demands
of whatever type arising directly or indirectly from the services Capitol Investigations are being
retained to perform pursuant to this agreement. The Client may, however, take actions against
Capitol Investigations and/or its agents or employees for representations made to the media in
violation of this agreement.



                                    Capitol Investigations, LLC
                                  6710 Oxon Hill Road, Suite 210
                                   National Harbor, MO 20745
                                         (202) 805.8001
    Case 1:18-cv-02223-GBD Document 54-1 Filed 05/22/18 Page 3 of 3
This agreement shall be binding upon Client's heirs, devisees, legatees, administrators,
executors, successors, and assignees.

This agreement shall be construed and interpreted in accordance with the laws of the State of
Maryland. If any portion of this agreement is determined to be invalid or unenforceable, the
remainder of the agreement shall continue in full force and effect.


All information developed and submitted by Capitol Investigations LLC and provided to Oient or
Client's authorized representative shall be treated as stricdy confidential and not released or
disclosed to any third party without the prior written authorization of Capitol Investigations.
Capitol Investigations shall not release any information regarding the investigation, including
but not limited to findings, working theories or path forward to any th ird party without prior
authorization by Client; unless that third party is an investigating agency, i.e. Metropolitan
Police Department and the FBI.

Any and all compensation or fees associated with the investigation and th is agreement shall be
paid by Mr. Ed Butowsky, the " third party," in accordance with agreements made between
Capitol Investigations and Mr. Ed Butowsky. Should any action Involved i n the investigation
create a fee outside of this agreement, or should Mr. Ed Butowsky fail to pay fees. the Client is
held harmless and will not be responsible for paying any fees, including outstanding balances.

This agreement constitutes the entire agreement between the part es w ith respect to the
services to be provided by Capitol Investigations pursuant to this agreement. There are no
other agreements, express, implied, written, oral or otherwise, except as expressly set forth
herein. This agreement may only by modified in writing signed by both parties.



Dated:

 3-/f - 17




                                  Capitol Investigations, LLC
                                6710 Oxon Hill Road, Suite 210
                                 National arbor, MD 20745
                                       (202) 805.8001
EXHIBIT A-5
EXHIBIT A-6
EXHIBIT A-7
EXHIBIT A-8
EXHIBIT A-9
EXHIBIT A-10
EXHIBIT A-11
EXHIBIT A-12
EXHIBIT A-13
EXHIBIT A-14
EXHIBIT A-15
EXHIBIT A-16
EXHIBIT A-17
EXHIBIT A-18
EXHIBIT A-19
EXHIBIT A-20
EXHIBIT A-21
EXHIBIT A-22
EXHIBIT A-23
EXHIBIT A-24
EXHIBIT A-25
EXHIBIT A-26
EXHIBIT A-27
EXHIBIT A-28
Case 1:18-cv-01568-LB Document 32-1 Filed 09/17/19 Page 1 of 3 PageID #: 135




                             Exhibit A
 Case 1:18-cv-01568-LB Document 32-1 Filed 09/17/19 Page 2 of 3 PageID #: 136



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NEW YORK


TY CLEVENGER,

         Plaintiff,

vs.

U.S. DEPARTMENT OF JUSTICE,                      Case No. 1:18-cv-1568-LB
FEDERAL BUREAU OF
INVESTIATION, and NATIONAL
SECURITY AGENCY,

         Defendants


                                   DECLARATION

        My name is Edward Butowsky, I am greater than 18 years of age and competent to
testify, and I do testify as follows under penalty of perjury under the laws of the United
States, as witnessed by my signature below:

      I am a resident of Texas, and the Plaintiff in the case identified above (i.e., Ty
      Clevenger) is my attorney in several lawsuits that are related in one way or another
      to Seth Conrad Rich. I have publicly stated that Seth Conrad Rich and his brother,
      Aaron Rich, were responsible for leaking emails from the Democratic National
      Committee to Wikileaks. Aaron Rich has sued me for defamation on the grounds
      that my statements about him were false. Some commentators have speculated that
      Seth Rich was subsequently murdered because of his role in leaking the emails,
      but I do not know whether the murder was connected to the leak.

      I have a number of friends who work in or have previously worked in various
      intelligence positions for the United States government. On or about April 28,
      2017, I spoke with a friend who at that time worked in a high-level intelligence
      position for the executive branch. My friend told me he had personally viewed
      records that were downloaded from Seth Rich's electronic devices by the FBI's
      Computer Analysis and Response Team (“CART”). I have not revealed his name
      because he revealed the foregoing information in confidence.




                                           -1-
Case 1:18-cv-01568-LB Document 32-1 Filed 09/17/19 Page 3 of 3 PageID #: 137
EXHIBIT A-29
EXHIBIT A-30
EXHIBIT A-31
EXHIBIT A-32
EXHIBIT A-33
EXHIBIT A-34
EXHIBIT A-35
